PALLADINO, Judge,
dissenting.
I must respectfully dissent. The majority’s interpretation of the reasonable excuse provision is seriously flawed and contrary to the law of this commonwealth.
The correct result can only be reached in this case if the complete statutory framework is acknowledged. The act1 which waived sovereign and governmental immunity in limited cases, 42 Pa.C.S. §§ 8501-8563, also contained the six month notice requirement being challenged in the present case, 42 Pa.C.S. § 5522. The relevant portion of this section, 42 Pa.C.S. § 5522(a)(2) provides that:
(2) If the statement provided for by this subsection is not filed, any civil action or proceeding commenced against the government unit more than six months after the date of injury to person or property shall be dismissed and the person to whom any such cause of action accrued for any injury to person or property shall be forever barred from proceeding further thereon within this Commonwealth or elsewhere. The court shall excuse failure to comply with this requirement upon a showing of reasonable excuse for failure to file such statement. (Emphasis added.)
The courts of this state have repeatedly held that the statute holding commonwealth parties and municipalities liable for torts is an exception to the absolute rule of immunity and must be strictly construed in favor of the *296governmental party. See Mascaro v. Youth Study Center, 514 Pa. 351, 523 A.2d 1118 (1987); Gallagher v. Bureau of Correction, 118 Pa. Commonwealth Ct. 516, 545 A.2d 981 (1988); Davidow v. Anderson, 83 Pa. Commonwealth Ct. 86, 476 A.2d 998 (1984).
A statute which creates both a right of action and contains a limitation on that action is said to contain a statute of repose. Overmiller v. D.E. Horn & Co., 191 Pa. Superior Ct. 562, 159 A.2d 245 (1960). A statute of repose makes time “an essence of the right created” with the limitation being “an inherent part of the statute....” Guy v. Stoecklein Baking Co., 133 Pa. Superior Ct. 38, 1 A.2d 839 (1938). Furthermore, “[w]here a statute fixes the time within which an act must be done, ... courts have no power to extend it, or to allow the act to be done at a later day, as a matter of indulgence. Something more than mere hardship is necessary to justify an extension of time, or its equivalent,—an allowance of the act nunc pro tunc.” Schrenkeisen v. Kishbaugh, 162 Pa. 45, 48, 29 A. 284, 285 (1894). See also In re Vacation of Portion of Dorney Park, 503 Pa. 67, 468 A.2d 462 (1983); Wise v. Cambridge Springs Borough, 262 Pa. 139, 104 A. 863 (1918). The only way statutes of repose may be extended is by estoppel, Overmiller, 191 Pa. Superior Ct. at 567, 159 A.2d at 247, which means the party seeking to extend the statute must show that he “has been prevented from appealing by fraud, or by the wrongful or negligent act of a court official” or is “unintentionally deceived as to his rights” by another party. Guy, 133 Pa. Superior Ct. at 47, 1 A.2d at 843.
Applying these principals to the case at bar, it is clear that the six month limitation period is a statute of repose, which cannot be waived by this court. The six month filing requirement, being part of the act reestablishing sovereign immunity, must also be strictly construed. We must assume that the legislature knew the state of the law when it wrote the statute, including that portion which excuses a failure to meet the six month notice requirement upon a “showing of reasonable excuse”. Under the cases cited *297above, a “reasonable excuse” would only be fraud or wrongful act of a court official or other party to the action. It would not include the mere lack of knowledge of the requirement, as the majority opinion permits. If mere ignorance were sufficient, the legislature would have worded the statute differently. Courts cannot infer that the legislature intended any exceptions or qualifications not clearly expressed in the statute itself. Otis ex rel Eaton v. Bennett, 91 F.2d 531 (3rd Cir.) cert. den. Otis v. Bennett, 302 U.S. 727, 58 S.Ct. 48, 82 L.Ed. 561 (1937); Miller v. Commonwealth, 5 Watts & S. 488 (1843).
The majority acknowledged the language of Judge Craig, speaking for the court, in Graffigna v. City of Philadelphia, 98 Pa. Commonwealth Ct. 624, 630, 512 A.2d 91, 94 (1986), interpreting the limitation in question here, that “a government unit need not show that it was prejudiced by lack of timely notice. The statute imports no such requirement.” (emphasis added). Yet, under the majority’s view in the instant case, all a petitioner needs to show is lack of knowledge of the notice requirement, and then the burden shifts to the government entity to show prejudice, which we held in Graffigna the governmental unit need not show.
Furthermore, the majority’s reliance on Yurechko v. County of Allegheny, 430 Pa. 325, 243 A.2d 372 (1968) is misplaced. Yurechko was not interpreting the statute in question, but rather the Act of July 1, 1937, P.L. 2547, formerly 53 P.S. § 5301, repealed by the Act of April 28, 1978, P.L. 202. The statute in Yurechko was only applicable to municipalities, not commonwealth agencies. It is also important to consider the time period during which Yurechko was decided, a time when the courts were slowly chipping away at the judicial doctrine of governmental immunity, but had not yet abrogated the doctrine completely. See Ayala v. Philadelphia Board of Public Education, 453 Pa. 584, 305 A.2d 877 (1973). After the supreme court abolished both governmental and sovereign immunity, Ayala; Mayle v. Pennsylvania Department of Highways, 479 Pa. *298384, 388 A.2d 709 (1978), the legislature in this state took action to reaffirm the doctrines of immunity which had existed as judicial doctrines and established limited causes of action against the commonwealth and municipalities. See 42 Pa.C.S. §§ 8501-8564. Citing Yurechko to support the result of the majority is an application of a case out of context, and constitutes a failure by the majority to abide by the mandate of this court and the supreme court to strictly construe the exceptions to the absolute rule of sovereign immunity.
As for the case of Ramon v. Department of Transportation, Bureau of Traffic Safety, 124 Pa. Commonwealth Ct. 416, 556 A.2d 919 (1989), this court erred when it created an exception to the six month notice requirement for mere ignorance of the law. See Link v. McLeod, 194 Pa. 566, 45 A. 340 (1900). In Ramon the court found that the plaintiffs were totally unaware of the legal requirements concerning suit, and were unable to understand the law because English was not their primary language. However, a statute of limitation continues to run against persons under a disability, including minors and incompetents. Walters v. Ditzler, 424 Pa. 445, 227 A.2d 833 (1967), unless a savings clause prohibits the running of the limitation period. Peterson v. Delaware River Ferry Co., 190 Pa. 364, 42 A. 955 (1899). Ramon is clearly contrary to these long standing principles.
In the present case the Davises have, at most, shown only an ignorance of the law, by themselves and their attorney. The Davises had a duty to use all reasonable diligence to inform themselves of the facts and to institute the suit within the prescribed period. Turtzo v. Boyer, 370 Pa. 526, 88 A.2d 884 (1952). Mere mistake, misunderstanding or lack of knowledge is not sufficient to toll the running of the limitations period, Nesbitt v. Erie Coach Company, 416 Pa. 89, 93, 204 A.2d 473, 475 (1964), nor to change the party upon whom the burden to show cause shall be placed. Nor have the Davises shown any disability which is protected by any savings clause to prohibit the running of the limitation period.
*299While recognizing that the legislature has provided a vehicle for extension of the six month period, i.e. a “reasonable excuse,” the case law is clear that a reasonable excuse is limited to cases of fraud or other wrongful acts by court personnel or the other party. The Davises have not shown any fraud or wrongful act by any court official or other party. As a result, they have failed to prove the factors necessary for extension of the six month notice period.
Accordingly, I would affirm the order of the trial court dismissing the suit for failure to comply with the six month notice requirement.

. Act of October 5, 1980, P.L. 142.